The Court,

Gilpin, C. J.,

charged the jury, that the justification pleaded under the act of 1861, was a good and complete defence to the action, as it had been proved that the defendants had opened it as town commissioners pursuant to the general powers conferred upon them as such by their charter in relation to the streets of the town ; and they had a perfect right to do so without assessing or awarding any damages to the plaintiff, within the limits of the public road laid out under the act of 1861, and afterward duly approved and confirmed on review, by the Court of General Sessions of the Peace, and established as such.
The defendants had a verdict.